DISSENTING OPINION.
Cox, J.,
dissenting.
To sustain the position taken we must declare this law of the legislature unconstitutional, a position which the majority of the court favors. The constitutional proviso creating this court provides that cases in the district court and transferred to this court, may proceed just as if no change in the court had taken place. But the legislature has passed a law, sec. 454d, R. S , page 171.
What was the object oj this law ? It was first to do away with any supposed difficulty that would arise from the change of court, in questions that might be raised upon the liability of sureties on the bond, given to the district court, and to enable the parties to prosecute their cases in the circuit court upon ceitain reasonable terms which the legislature fixed.
Those reasonable terms were' the giving of an additional bond conditioned on the judgment, order or decree of this court, within thirty days after February 9.
Now, if a party has given bond, the presumption is he may be able to give it again. There is no hardship in requiring him to give a new bond. The statute provides that on failure to give such bond on motion and notice, the circuit court may proceed as if no 'bond had been given.
Here is a provision in this statute requiring the party to give bond. It is obligatory on him if he desires to prosecute his appeal. Suppose he does not give a newbond ; what is the result? The law provides that - upon motion filed and notice given by the other party this court may proceed in such action or proceeding as if no bond, undertaking or recognization had ever been given.
Suppose the word “may” be intrepreted as discretionary, is there any other discretion given to the court than to the proceed as if no bond had been given ? It is admitted that the jurisdiction of this court in appeal depends upon the giving of an appealbond. Unless a bond has been given the intended appeal must be dismissed. If a bond insufficient in form has been given, the court may permit the bond to be amended by giving another bond. But there must be a bond given. If there is no bond given there is nothing to amend. Bnt this statute changes that, and says the party must give bond, and as a penalty the court ma *653proceed to do certain things, just as if no bond were given. It seems to me, if this is not compulsory on the court and obligatory upon the appellant, it amounts to nothing at all. The appellant is required to give a new bond within a certain time ; if he does not, the court cannot permit him to give a bond after the thirty days have expired. No discretion is given the court but to proceed as. if no bond had been given. How was it under the old law?
Brief of D. Thew Wright for 'Appellants.
Sec. 5233 Rev. Stat., provides: “When the ’surety in an undertaking for the appeal has removed from the state, or for any cause is insufficient, or if the undertaking is insufficient in form or amount, the district court on motion may order a change or'renewal of the undertaking tobe given with security to be approved by court or the clerk thereof; and if the order of the court be complied with, the appeal shall not be dismissed, but the conrt shall hear and determine the cause in the same manner as if the order had not been made, ax otherwise the appeal shall he dismissed.” Clearly, here the only duty which the court can perform on the bond not being given, is to dismiss the appeal.
It seems to me that is the only rule that can be applied here. The rule is absolute upon the party within the time to give the new bond, and if he does not, this court must proceed exactly as if no bond had been given originally.
I am of the opinion that these cases ought all be dismissed. Still the question is one of grave doubt, and I think that the court ought not to proceed to try any of the cases until there has been a decision made by the supreme court of this state, so that the practice may be uniform. Of course I should not prefer taking this course, ii it could be avoided. I do not think I have any authority to permit the bond to be given after the expiration of thirty days, and when the party makes the motion, it ought to be dismissed after that time.
Purcell v. Village oe Riverside.
The law in quéstion is a remedial law and to be liberally construed. To ascertain its meaning we must learn what the evil was and how it was to be remedied.
Myers v. Parker, 6 O. S., 501, held that an appeal bond given after the old supreme court went out of existence, conditioned to pay a judgment rendered in that court, did not hold the sureties to pay a judgment in’ the district court, though it was the successor of supreme court. Appellant therefore lost his security. It would, therefore, seem that a bond conditioned to pay a judgment rendered in the district court, might not hold the sureties to the payment of a judgment in the circuit court. Therefore, one object of the law was to secure appellants, in payment of judgments rendered by the circuit court. This object is defeated, if the circuit court is compelled to dismiss the appeals.
The law says the circuit court “may” proceed as if no bond had ever been given, if no bond has been given within thirty days.
May is permissive and gives the court discretion. Siffordv. Beatty, 12 O. S., 189.
Doubtless the court under this discretion may dismiss appeals, it also may do something else.
It may allow bonds to be amended. Section 5233 Rev. Stat., as amended by law Feb. 7, 1885. 82 O. L. 32.
Hubble v. Ranick, 1 O. S., 171; Brench v. Dick, 14 O. S., 551, 2d syllabus; Irwin v. B’k of Bellefontaine, 6 O. S., 81; Johnson v. Johnson, 31 O. S., 131; Watts v. Shewell, 31 O. S., 331, 337; Negley v. Jeffers, 28 O. S. 90.
Under these authorities an appeal bond is a “proceeding” in an action, and may be amended or a new one given under sec. 5114 Rev. Stat., etc.
This is not a jurisdictional question.
The constitutional amendment gives the circuit court jurisdiction when it says, “all * * * cases shall be transferred to the circuit court and be pro*654ceeded in as though the district court had not been abolished.” 80 O. L. 883, sec, 6-By virtue of this amendment the circuit court has jurisdiction, and no law could make the giving of a bond a jurisdictional question; for when the constitution says the court shall have jurisdiction of all cases, the legislature cannot enact, that the court shall only have jurisdiction of such as give bond.
Moreover, the court confessedly has jurisdiction by the law for thirty days after February 9, 1885.
There therefore being no question of jurisdiction involved, the cases being in the circuit court, with all their pleadings and proceedings, the bond may be amended just as well as a petition or answer might be amended.
See Bode v. Welch, 29 O. S., 19-21, sec. 79 Rev. Stat.; O’Donell v. Dowling, 43 O. S., 62.
Even if this were a question of jurisdiction tbey have waived it by appearing and filing motions. Maholm v. Marshall, 29 O. S., 611; R. R. v. Mann, 26 O. S., 185; Hansby v. Ins. Co., 37 O. S., 368.